department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter ge ws b o x se tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c date date contact person identification_number contact number fax number employer_identification_number uil sec_501 legend d f l p r s t dear date name name name name name name we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below do you substantiate that you are operating exclusively for exempt purposes within the meaning of sec_501 no for the reasons stated below alternate issue do you meet the provisions described in q no for the reasons described below facts r is the owner of your founder f a for profit business of providing services to the mortgage industry including title searches mortgage recordings and loan closings r also had a loan modification department that provided loan mitigation counseling services for about dollar_figure which was managed by p a bankruptcy attorney t who is f’s son is also a bankruptcy attorney has his own law firm l and also works for r part time there was a law change in your state providing only non-profits or attorneys could provide loan mitigation counseling services therefore f incorporated you as a non-profit corporation under the state law of s on date d to conduct the same loan mitigation services as provided by r’s mortgage mitigation department your articles of incorporation state e e e loan modifications home retention your specific purpose is providing consolidation short_sale and relocation guidance your public objective is to offer solutions to homeowners and tenants in fear of losing their homes due to financial hardship you are organized exclusively for charitable and educational_purposes under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code debt in addition there are no dissolution provisions in your filed articles which dedicate your net assets to c purposes your provide the following services for clients facing foreclosure e the development of a spending plan a detailed analysis of the mortgage default including the amount of and causes of the default a detailed presentation of reasonable options available to the homeowner assistance in communicating with creditors timely completion of promised actions anexplanation of the collection and foreclosure process referrals to needed resources the mortgage servicer other and e e e e e you will have a paid staff including f as your executive director and p the former head of r's mortgage mitigation department as the supervising attorney the staff positions include one supervising attorney who will oversee all non litigation foreclosure prevention services counsel homeowners conduct follow up calls engage in negotiations with lenders when work outs are imminent and trouble shoot problems that arise with the lenders three homeowner advocate mitigation applications lma they will collect and submit the necessary documents to the lenders conduct follow up phone calls provide status reports to your clients collect and provide other documents requested by the lenders and act as liaison for the homeowner with their lenders paralegals prepare loan who will one full and one part time litigation attorney who will attend mandatory settlement conferences for homeowners provide bankruptcy services short_sales and deed in lieu assistance one part time accounting person who will be responsible for all requirements of the non-profit operation moreover employees of r will be given the opportunity to quit their positions at r and work for you exclusively you will conduct an initial assessment to determine which of your loan mitigation services are appropriate for clients during this initial session you require potential clients to complete numerous documents including your mortgage data sheet the borrower's authorization form your acknowledgement of services form your patriot act compliance sheet borrower credit authorization form client counselor agreement and release of information authorization form your client counselor agreement specifically states you will provide confidentiality respect and honesty professionalism in all services you provide in addition you require clients to give you pay stubs tax returns bank statements current mortgage statements and personal financial statements so you can analyze the client's financial situation with him her after the financial assessment you discuss their options and recommend appropriate courses of action for example for those currently employed and facing foreclosure you will recommend and prepare an lma to submit to the client’s lender which involves the following e completing all the necessary paperwork and then negotiating a new mortgage term with the lender e placing biweekly telephone calls to the everything modification they need to make their decision lender to assure that they have loan possible best the for for those clients whose foreclosure proceedings have begun one of your attorneys will represent the homeowner during the settlement conference and submit an lma for those who are not eligible for a loan modification because of their finances you may recommend bankruptcy a short_sale or a deed in lieu you generally will not provide these services and will give these individuals referrals to others who do you do not plan to provide any workshops classes and seminars in addition you advertise your services by using a non-paid referral system from local bankruptcy lawyers firms including l moreover you plan to be a hud defined local counseling agency and will apply for state and federal grants to fund your services you may charge a sliding fee up to dollar_figure if you are unable to get grants your primary expense is salaries finally you made the following changes during the application process you changed your board three times e e e your initial application indicated only f and a paralegal from r as board members the second change indicated f and three employees from r as your board the third change indicated f and two others from the community unrelated to r and f no information was submitted to show when or how they were appointed or who appointed them you changed your lease agreement terms three times as described below e e e inthe initial submission you included a lease with r for about dollar_figure a month inthe second submission you modified the lease paying r about dollar_figure per month inthe last submission you decided not to pay r anything and will look for another facility you also changed your source of revenue from fees to grants furthermore you initially said that you will share employees with r but these employees will now have the choice to work exclusively either for you or r because of previous errors finally f stated these changes were made law sec_501 of the code provides that corporations may be exempt from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements d at all times the organization has a board_of directors or other governing body-- _ i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders ii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and or who will organization the iii not more than percent of the voting power of which is vested in persons who are employed by benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or who will organization the sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described above iii sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified the organizational_test or the operational_test it is not exempt_organization fails to meet either section such an in if sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in in themselves are activities that not of insubstantial part furtherance of one or more exempt purposes activities its in c -1 b of not section organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law regulations provides that an organization the i sec_1_501_c_3_-1 of be section regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the regulations provides that an organization will sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization reg c -1 d states in part that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit with films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization neither charged fees for counseling services nor prorated their services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support creditors were not required though to make such contributions as a condition of participation the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling as a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code revproc_2011_9 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization’s operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the applicant for tax-exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax-exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute in 70_tc_352 the tax_court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit its primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was fees from services and those fees were set profit moreover it did not appear that the corporation ever planned to charge a fee less than cost finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations high enough to recoup all projected costs and to produce a in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting for exemption from income_tax because its activities were charitable and educational of consumer credit the sound practices qualified buying and use the consumer credit counseling service of alabama_was an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs as such the community and education counseling assistance programs were the agency's primary activities the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc states discussed immediately above an incidental amount of their revenue was from service fees united v the rejected organization's in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the claims_court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a non-exempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court merely complemented the health related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities’ purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite argument adoption services that the in 950_f2d_365 the court_of_appeals upheld a tax_court decision that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify for exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose the court found that the organization's activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the district_court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a non-exempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include among other things whether the organization uses commercial promotional methods eg the organization receives charitable donations advertising to which extent and the and operated exclusively in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not described in sec_501 because it was not organized and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps’ the founder and his spouse were the only members of the organization’s board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities educational charitable purposes for or the court held that the organization's purposes were not educational because its activities are primarily structured to market determine eligibility for and enroll individuals in dmfs its purposes were not to inform consumers about understanding the cause of and devising personal solutions to consumers' financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in a 'non- select manner’ because they will be turned away unless they meet the criteria of the participating creditors the tax_court further held the organization would operate for the private interests of its founder because the founder and his spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization's principat activity of providing dmp services which were only provided if approved by a caller’s creditors furthered the benefit of the private interests of creditors as well finally the tax_court held that the facts in credit_counseling_services of alabama _v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 of the code and sec_1_501_c_3_-1 of the regulations you fail both tests organizational_test you do not meet the requirements in sec_1_501_c_3_-1 of the income_tax regulations your articles of incorporation state you are organized to e e provide loan modifications home retention debt consolidation short_sale and relocation guidance offer solutions to homeowners and tenants in fear of losing their homes due to financial hardship because your purpose clause is too broad you are not organized exclusively for purposes described in the regulations moreover your articles of incorporation do not have a dissolution provision as required by sec_1_501_c_3_-1 which also causes you to fail the organizational_test operational_test to satisfy the c operational tests is operated exclusively for one or more exempt purposes see sec_1_501_c_3_-1 of the regulations you failed to establish you are operated exclusively for one or more exempt purposes an organization must establish that it your activities are not educational of providing mortgage mitigation counseling services to homeowners your activitie sec_1_501_c_3_-1 of the facing possible foreclosure are regulations you generally only conduct one counseling session the focus of the session is to gather financial information and financial documents in order to analyze and assess your client’s financial situation and discuss the options available to him her furtheririore you do not not described in section e operate a substantive on-going educational program for clients e allocate any revenue to activities involving educational programs your counseling sessions are not designed to provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1 c - d i of the regulations thus you are not operated exclusively for educational_purposes within the meaning of sec_501 of the code you are not like the organizations in consumer credit counseling service of alabama supra and revrul_69_441 because you do not provide any information to the general in addition public on such subjects as budgeting and the sound use of consumer credit the methods used in your counseling sessions are not structured to improve your clients’ understanding of their financial problems or their skills finally the purpose of your counseling sessions is to determine if they are eligible for an lma those who are not good candidates for an lma are generally referred to other organizations in solving them you did not provide evidence that you are similar to the organization in solution plus you help clients develop an understanding of the cause of their financial problems or a you provided no evidence that you intend to plan to address their financial problems establish long-term counseling relationships with your clients in fact you generally only have one session to determine if they are a good candidate for an lma so you can sign an agreement with them rather than conduct any meaningful educational programs you have a substantial nonexempt commercial purpose you are not as described in sec_1_501_c_3_-1 of the regulations because you are primarily providing mortgage mitigation services in a commercial manner in fact you took over the operation of r’s mortgage mitigation department after there was a state law change in addition your staff consists of the same individuals doing the same jobs with a similar salary as they did for r finally you even stated the only difference between you and r’s mortgage mitigation department is the income source however you intend to charge fees if you do not get government grants you are similar to the organizations in easter house supra airlie supra and living faith supra because you are operating like a for profit business this is indicated by the fact that you will provide referrals to those who are not eligible for an lma in fact you have failed to show you are indistinguishable from r since you are a continuation of r's business operation and use the same operational methods the same office and the same personnel inurement private benefits you are not described in sec_1_501_c_3_-1 of the regulations because you are not operated exclusively for exempt purposes your net_earnings inure to the benefit of f and her son this is indicated by the following e you took over the mortgage mitigation department of f’s private business r because of a law change e the fact that f was your incorporator has been on each board modification is your executive director and still owns r e you currently share space with r f’s for profit business which provides mortgage related_services and is in a favorable position to receive any referrals from your operations e the current make up of your board because you did not present any evidence the new board members have been actively involved in your operations and or have participated in any major decisions you are similar to the organizations in nelson v commissioner and christian echoes national ministry inc v united_states because you have failed to show that you are operating exclusively for exempt purposes and not for the private interests of r t and l moreover l the law firm of t that specializes in bankruptcy is in a favorable position to benefit from your activities moreover even though you are not currently paying rent to r the fact that your founder f owns r and r provides mortgage related_services puts r in an advantageous position to benefit from your activities revproc_2011_9 you have not met the requirements of revproc_2011_9 sec_4 which provides that an organization seeking exemption must fully describe all activities including standards criteria and procedures you have submitted numerous changes for example you changed your board from having two compensated board members f and p to having all board members who were employees of r to having two unrelated board members and r you at first were renting and sharing equipment with r for about dollar_figure per month you then modified this arrangement twice and now you are not paying r anything and are looking for a separate venue you initially were going to share employees with r but then decided that they have the option to quit and work for you you may have a sliding scale fee but could not provide specifics except this will be in place if you do not receive grants as described in sec_1_501_c_3_-1 of the regulations and nelson v commissioner supra the burden is on the applicant organization to demonstrate that it has met the operational_test as specified under sec_501 of the code you have not met this burden similar to the organization in harding hospital inc v united_states you have the burden of proving that you satisfy the requirements for tax exemption you have failed to prove that you are not operating for the benefit of r and your founder f you are similar to easter house v united_states cl_ct where the court asserts that it is the responsibility of an organization to establish that it serves public rather than private interests you have failed to prove to us that you are not operating for the benefit of r and f and not in a commercial manner sec_501 of the code you do not meet the requirements of sec_501 and sec_501 because f is compensated and is one of three board members this does not comply with the requirements that at all times the organization must have a board_of directors or other governing body of which not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities because one out of three board members directly benefits from your activities had you established that your mortgage lending business satisfies the therefore requirements of sec_501 and that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 not properly dedicated to c purposes conclusion in summary you are not organized exclusively for exempt purposes because your articles do not limit your purposes to one or more exempt purposes and upon dissolution your assets are the operational_test because you are not operated exclusively for educational or charitable purposes specifically you fail the operational_test for exemption under sec_501 of the code because your mortgage mitigation counseling services are commercial in nature and you have the substantial private purpose of benefiting f and r in addition you fail to qualify under sec_501 of the code because you compensate one out of three of your governing members and your mortgage mitigation counseling is not tailored to the individual client accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you also fail file letter a protest if you believe this determination is incorrect you have the right to to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of we will consider your statement and decide if the information affects our this to determination our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues your statement does reconsider provide basis not if a types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n n n o r a o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this under penalties of perjury have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete declare that your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct representative prepared appeal stating that the the an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all it within the irs that a declaratory_judgment or decree shall of the administrative remedies available to part if you do not intend to protest this determination you do not need to take any further action final adverse determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
